 In the Matter of GENERAL CHEMICALCOMPANYand UNITED GAS, Col m& CHEMICAL WORKERS` OF AMERICA,AFFILIATED WITH THE CONGRESS:,OF INDUSTRIAL ORGANIZATIONS,Case No. R-5025 (f3-R-3799)SECOND' SUPPLEMENTAL DECISIONANDDIRECTIONJuly 21,1944On January 28, 1,944, the National Labor Relations Board, hereincalled the Board, issued its Supplemental Decision and Second Direc-tion of Election in this proceeding.,,Pursuant to the Second Direc-tion of Election, an election by secret ballot was conducted on Febru-ary 17, 1944, by the Regional Director for the Second Region (NewYork City).On April 8,1944, the Regional Director, acting pursuantto Article III, Section 10, of National Labor Relations Board Rulesand Regulations-Series 3, issued and thereafter duly served uponthe parties his Report on Election and Challenges.As to the ballot-ing and its results, the Regional Director reported as follows :Approximatenumber of eligiblevoters----------------------- 192Total ballots cast----------------------------------------189Total ballots challenged-------------------------------------34Total void ballots------------------------------------- ----OTotal valid votes counted-----------------------------------153Votes cast for United Gas, Coke & Chemical Workers of America,C. I. 0---------------------------------------------------82Votes cast against participating union------------------------73In the Report on Election and Challenges, the Regional Directorreported that, other than with regard to two employees whose votewas challenged,2 the evidence available was insufficient to determinethe duties of the challenged employees and recommended that the'The Supplemental Decision directed a new election in the unit previously foundappropriate in the original Decision and Direction of Election Issued April1, 1943 (48N. L. R. B.923).S The Regional Director recommended that John Chabat;an employee retired on apension at the date of the election,be found Ineligible to vote.He further recommendedthat Elizabeth Flannery,a janitress employed in cleaning the offices and relating servicerooms, be included within the group of eligible employees.57 N. L.R., B., No. 94.524 GENERAL CHEMICALCOMPANY525Board directa hearingto establish the facts regarding the duties ofsuch employees.No objectionswerefiled by any party to the Reporton Electionand Challenges aforesaid.On May 6, 1944, it appearingthat substantialand material issueshad been raised with respect tothe challenged ballots, the Board directed a hearing thereon.Pursuant to notice duly served upon the parties, a hearing on thechallenged ballots was held on May 23, 24 and 26, 1914, at Jersey City,New Jersey, before William E. Spencer, Trial Examiner. , The Board,the Company, and United Gas, Coke & Chemical"Workers of America,C. I. 0., herein called the Union, appeared,, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on-the issues. ' The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded the opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACT1.William Zeilman, John Gasparovic, James Chieco, Marie Blaso,Mary Cook, Katherine Caputi, Felicia Hatala, Theresa Mrazek, andJohn J. Chabat, were challenged by the Board upon the ground thattheir names did not appear on the eligible list of voters.With theexception of Chabat, the same issue is presented with regard to allof the aforesaid employees, namely, whether or not at the date of theelection they were employees who had been "temporarily laid off,"within the meaning of the provision relating thereto in the Directionof Election.The record discloses that between September 13 andOctober 29, 1943, the employees heretofore mentioned were releasedby the Company as the result of shortages in critical materials neces-sitating a curtailment and partial suspension of the Company's opera-tions.While certain members of this group testified at the hearingthat they had been told by representatives of the Company, on theoccasion of their releases aforesaid, that the lay-offs were only tem-porary, such statements are denied by witnesses for the ,Company,including two foremen who testified that the lay-offs were for anindefinite period, the end of which the Company could not foresee.It is admitted by the laid-off employees that no suggestion was madeby the Company, on the occasion of the lay-offs in question, as to whenthey might be recalled to work. It further appears that notwithstand-ing a denial on the part of one employee, the Company gave to theemployees in question unconditional statements of release from employ-ment, which statements were subsequently taken by the employeesconcerned to the United States Employment Service for the purpose 526.DECISIONS OF NATIONAL LABOR RELATIONS BOARDof securing employment with other concerns.The record indicatesthat, as of the date of the election, all the aforesaid employees hadsecured other employment of an'indefinite duration.' Under the cir-the election, little expectancy, of. reemployment by the Company andwere not "temporarily laid off" within the usual definition of employeesin this category.3We find, accordingly, that they were ineligible tovote at the election and shall declare their ballots invalid.With respect to Chabat, it appears that he had for some time beenworking under the handicap of an arm injury, which condition ledto the date of the most recent hearing. In its brief, the Union makesno mention of Chabat and apparently does not contest the recommenda-tion of the Regional Director.We find that Chabat, by his voluntaryretirement from employment with the Company prior to the date ofthe election,,had as of such date little, expectancy of reemploymentand was, therefore, not properly a memher of the production and main-tenance group'We shall, accordingly, declare his ballot invalid.2.Anthony Fasciano;Henry Eisenhauer,Herman Hartstein,Robert Becker, Frank Schueler, John, Kettig,WilliamHeydash,Anthony Nayman,5 Louis Bonagura, J. Mosconi, John Klepacki"Anthony Horvat, Joseph Nemetz, Philip Hoffeller, Fred Petersen,Alfred Petersen, and C. Brandt were challenged by the Union upon theground that they were supervisors eOf the afore-mentioned em-ployees, it appears that Fasciano, Hartstein, Becker, Heydash, andBonagura occupy substantially 'similar positions with respect tovarious groups of craft employees.The record further indicatesthat Klepacki, Brandt, Mosconi, and Alfred Petersen are shift operat-ing engineers attached to the powerhouse and that Eisenhauer andSchueler are contact operators in the sulphuric acid division.The re-maining employees of the alleged supervisory group have miscellane-,ous duties which 'are unlike those of any other employees hereinabovementioned.The various employees herein concerned will be con-,sidered as members of the-said groups for the purpose of determiningtheir eligibility under the terms of the appropriate unit.''SeeMatter of Bristol Steel & Iron Works,47N. L.R. B. 1429; Cf.Matter of OliverFarm Equipment Company,55 N. L R. B. 118.' SeeMatter of W. D.Byron& Sonsof Maryland,Inc.,55 N.L. R. B. 172.OThis is the same person whose name appears_ as Arthur Nayman in the Regional.Director's Report on Election and Challenges.The parties subsequently agreed that Thomas McElwreath and William Dowling, two ,additional employees whose votes were challenged at the election, should be Included withinthe appropriate unit.we shall, accordingly;"declare their ballots valid.7 The appropriate unit as found by the Board-in its original Decision consists of "allproduction and maintenance employees at the Company'sEdgewater,New Jersey,plant,excluding office help, supervisors and watchmen." GENERAL CHEMICAL COMPANYThe alleged supervisors of, craft groups527Anthony Fascianois classified as chief rigger and as such leadsand works with a group of five riggers to whom he relays instructions,received each morning. from,,the master mechanic, who is in generalcharge of all maintenance craft groups.While Fasciano has nogeneral supervisory powers over the riggers in his group, he laysout the. work for the other riggers and on occasion has criticized arigger for inattention to duty.The extent of Fasciano's right to'criticize and report on the work of other riggers is indicated bytestimony from Fasciano that, in the event a rigger repeatedly lefthis work, he would report the fact to the master mechanic.On theother hand, it appears that Fasciano has the sane hours and workingconditions as the other plant employees; that his work is principallymanual labor; that he keeps no time slips or other records; that hisrate of pay is somewhat higher than that of the other riggers only byreason of his greater experience; and that he makes no reportson the progress of the work to the master mechanic, unless the latterhappens to visit the location while the work-is going on.Herman Hartsteinis classified as chief pipe fitter and as such leadsand works with a group of approximately six other pipe fitters, towhom he relays instructions received from the master machanic.LikeFasciano, Hartstein has no general supervisory powers.Moreover, he,cannot grant time off to employees; neither does he lay out work,determine what work is to be done, attend foremen's and managementmeetings, or approve documents of any' kind.Like the other pipefitters, he is paid an hourly wage and enjoys the same working con-ditions as the plant employees generally.His primary responsibilityas chief pipe fitter is to assure a sufficient supply of pipe for any workundertaken by the pipe fitters' group.While it appears that Hart-stein does not usually direct or instruct the pipe fitters in their work,8he does on, rare occasions direct- the-pipe fitters when working as alarge group in connection with a sizable undertaking.°However, evenon such occasions, he does not have the right to hire, discharge, punish,or discipline the pipe fitters with whom he is associated.Robert Becker,while not formally classified as a "chief," workswith a group of four electricians under the general direction of themaster mechanic, from. whom he relays instructions in the same man-ner as the other chiefs previously considered.Like the latter indi-'viduals,. Becker is an experienced employee whose hourly rate is some-what higher than that of the other members of his group, but who8Hartstein testified that if a pipe fitter should ask his advice as to how to perform aparticular operation he would tell him.8 The testimony of one Wiesenhofer,a pipe fitter,that the pipe fitters follow the direc-tions of Hartstein apparentlyhas reference to these occasions. 528'DECISIONSOF NATIONALLABORRELATIONS BOARDotherwise enjoys the same working conditions, ' does actual manuallabor 10 andhas no general supervisory powers with respect to theemployees with whom he is directly'associated.His primary respon-sibility is apparently that of maintaining the electric motors in run-=ningcondition.The-.record=contains no evidence -thatBecker"hascriticizedor reported the other electricians for incompetency or re-'fusalto perform the work to which they are assigned. There is alsono evidence that Becker even occasionally directs the electricians in'their work, other than to direct them to the locations to which theyare to goin accordancewith the general instructions of the masteriechanic. 'William Heydashis classified as chief carpenter and as such workswith and relaysto; a groupof carpenters and helpers, instructions re-ceived each morning from the master mechanic.Like the "chiefs"heretofore mentioned, Heydashis anhourly paid employee who per-formsmanual'labor, enjoys the-same working conditions as the otheremployees in his group, and is withoutgeneralsupervisory powers.While one of the carpenters testified to the effect that Heydash hadcriticizedhis workon several occasionsand had told him to do itover again, there is no evidence that Heydash has ever reported suchindividual, or any other employee to the master mechanic for incom-'petence or inattention to duty 11Louis Bonagurais classified' as chief painter and as such,leads andworks with a'group of two painters and one helper to whom he relaysinstructions received fromthe master mechanic.Bonagura is anhourly paid employee who does manual labor similar to that of theother painters and has no general supervisory power.As chiefpainter, his primary responsibility, is apparently that of ordering thenecessary equipment and materials for doing the work authorized bythe master mechanic.The record indicates that, notwithstandingtestimony 'to the effect that Bonagura has given orders to the groupof painters, such testimony has reference merely to the instructionsreceived from the master mechanic and relayed. by Bonagura to theother employees in his group._We are of the opinion and find that, aside from the usual duties ofgroup leaders and the admitted authority to relay instructions; theemployees hereinabove referred to as "chiefs" have no substantialsupervisory powers and are not supervisory employees within the10The electrical work performed by Becker is concerned1with the repair of electric motorsand is apparently of a higher order than that done-by, the other electricians who work onsmall assignments.11Heydash testified that he had never reported a carpenter for being disobedient andthat, aside from telling a man to go to work and stay at'his post, he would take no actionwith respect to a carpenter found idling at his task.,i GENERAL CHEMICAL COMPANY529meaning of our usual definition.12Accordingly,we shall, declare theirballots valid.The shift operating engineers.Of the four employees in this'group,Klepacki' alone testified at the hearing.'In the absence of the-othermembers of the group, it was stipulated by the p'arties' that th'e testi-mony of the other three shift operating engineers would be sub-stantially the same as that of Klepacki.The latter testified'that heis' an operating1engineer at the powerhouse where he is in'charge ofmaintaining and 'operating all machinery during the period coveredby his shift.In,the performance of this work, he is assisted by a'fireman and an oiler who perform the usual duties of such employees.Whileit appears that Klepacki is an hourly paid employee who lacksgeneral supervisory powers; the record also'discloses that he checksthe work of the fireman and the oiler,reports inefficiency to the chiefengineer,13 and is in practical control of the power plant during thelatter's absence therefrom 14 Incidental to such control, itis the dutyof Klepacki to notify the chief engineer if a fireman'or oiler reportsfor work in an unfit condition or is otherwise derelict in the perform-ance-of his duty'.15We-find that the chief operating engineers aresupervisory employees within our usual definition."We'shall,there-fore, declare their ballots invalid.16.Frank Schueler and Henry Eisenhauer,referred to as contact operators,occupy identical,positions in the sul-phuric acid division.The duties of these employees consist of watch-ing dials and valves for the purpose of regulating temperatures inthe production "of sulphuricacid.The' Union claims' that both aresupervisors upon the basis of their relations to certain'employeesknown as burners and water coolers. There is, however,no evidencethat either Schueler or Eisenhauer supervises or has any particularrelationIto such employees other than that arising from integration oftheir work in the completion of the final product.We find thatSchueler'and Eisenhauer have no supervisory powers: Accordingly,we shall declare .their ballots valid.1' SeeMatier'of G 'Levor & Company, Inc,56 N. L R ^B. 57411Klepacki testified that the chief engineer would customarily take 'his word with regardto a man's ability..'14The'chief engineer is 'customarily absent throughout the period covered by the shiftto which Klepacki Is assigned..The chief,engineer is also absent from the, powerhouse forsubstantial',portions of the shifts served by the other operating'engineers hereinabovementioned.'11While,the chief engineer testified that Klepacki and the other shift operating engineersHave no supervisory powers with respect to the firemen and oilers and that alI'employees inthe powerhouse perform their duties in accordance with standing written instructions, Itwould appear that; in the absence of'the chief engineer,the shift operating engineersare thedefactorepresentatives of management and are regarded as such by the otherpowerhouse employees.36 SeeMatter of Bisbee Linseed Company,34 N. L.R. B. 272 ; see alsoMatter of NashMotor Parts PlantDivision of Nash Keivinator Corporation,46 N. L.R.' B:'1093.601248-45-vol. 57-35 530DECISIONSOF NATIONALLABOR RELATIONS BOARDMiscellaneous employees alleged to, have supervisory dutiesJohn Kettigis an hourly paid employee who is usually employedat the Company dump in the unloading and dumping of waste prod-ucts from railroad cars.17 In the course of his work he is assisted bya helper over whom he is alleged to have supervisory authority. Thereis,however, nothing in the record to indicate that Kettig has anysupervisory authority with respect to the helper in question other thanthat arising from the usual relation between a helper and a moreexperienced employee.We find that Kettig has no supervisory powers.We shall, accordingly, declare his ballot valid.Anthony Naymanis employed as a cooper repairing barrels. In thiswork he is associated with five other coopers over whom he is allegedto have supervisory authority.However, aside from the testimony ofone cooper to the effect that Nayman sets up his work and indicatesthe kind of barrels he wants made, there is no evidence that this em-ployee directs or supervises in any way the other coopers in his group.-The record indicates that Nayman is simply a skilled craftsman whosegreater experience has won him the respect of the other coopers withwhom he works.We find that Nayman has no supervisory powers;we shall declare his ballot valid.Anthony Horvatis an hourly paid employee who has worked forthe Company for approximately 20 years.During this period he hasperformed various kinds of manual labor at the Company's yard anddock and is admittedly a general handyman.There is no evidencethat this employee, who at times works with a crew of approximately8 or 9 men, has any supervisory authority over the members thereof.19The Union makes no mention of Horvat in its brief and apparentlydoes not press its contention previously made with respect to thisemployee.We find that Horvat is not a supervisory employee.Weshall; accordingly, declare his ballot valid.Philip Hoffeller,an hourly paid employee in the acetic acid barrel-ing department, is engaged in the filling of barrels and carboys withacetic acid.In the performance of this work, he is alone about 90percent of the time, but is on occasion assisted by one Kolmos whodoes the same kind of work but is less experienced than Hoffeller.The record contains no evidence that Hoffeller has any general super-visory powers or that his relations with Kolmos are anything otherthan the usual relations between an experienced employee and one whois comparatively new in his position.We find that Hoffeller is an"When not employed in dumping waste products,he performs ordinary manual laborat the Company's yard and dock.18Nayman testified that he had no supervisory powers over the other employees hereinconcerned.1^ Ilorvat testified that he has no supervisory powers and that he does not direct orreport the other laborers with whom he is at times associated. GENERAL CHEMICAL COMPANY ,531,ordinary production employee without supervisory status; we shall,declare his,ballot valid:II-Fred Petersen,who is classified as a tractor operator, operates atractor part time and also is engaged in the unloading of boats andcars on the dock and in the yard. In the latter type of work, he isassociated, with a gang of men over whom he has no supervisorypowers other than the right given him.by the dock foreman to transfermen from one type of loading to another, in order when necessaryto equalize the work between jobs.There is, however, no evidencethat such transfers in any way affect the wages or working conditionsof the men therein concerned:There is also'no evidence to supportthe claim made by two employees that Petersen is their foreman.?°The record reveals that, aside from the necessity of going to the officeof the dock foreman from time to time in order to deliver to the fore-man the tally of materials unloaded, Petersen has no close relation-ship to management and enjoys the same privileges and is subject tothe same working conditions as the other employees.We find-that.,Petersen has no substantial supervisory' powers and, accordingly, we-hall declare his ballot valid.Joseph Nemnetzis an hourly paid employee who has among his otherduties the responsibility pf checking the materials loaded upon trucks.In the course of this work, he is associated with a crew of approxi-mately eight men who accompany him from one department to anotherandload trucks with material which Nemetz'identifies as proper:Aside from his duties in connection with the loading of trucks, thereis no substantial evidence -that Nemetz has, general supervisory pow-,ers.21On the other hand, it is clear that he' has considerable duties ofa clerical nature which he performs at a desk in the office of the dockforeman.12While we find that Nemetz has no substantial. supervisory,authority, we find that he is primarily an office employee; 3 whichcategorwas excluded from the appropriate unit.Accordingly, weshall declare'his ballot invalid.,'3.AmeliaWescott, John Mannion, Arthur Nemetz, Elizabeth'Flannery, Henry Evans, and William McConnell were challenged bythe Union upon the ground that they were not production and mainte-nance employees.20The claim made by such employees is specifically denied by Petersen who testified thathe never told them he was their boss or gave any orders except to relay the orders receivedfrom the dock foreman1-12'The only evidence of supervisory duties exercised by Nemetz is testimony of twoemployees to the effect that Nemetzis a foreman'notwithstanding the fact thatthere' is noor is, clothed with 'the authority incidentto such position''2Nemetz estimates that his work is approxunately. 25 percentchecking,25 percent laborand 50 percent office work,.23 SeeMatter of FairbanksMorseand Co,40 N L B. B. 455.Matter of O,cenx,IltncoisGlassCompany,', ,' ,',,.,- 532DECISIONS'OF NATIONAL LABOR RELATIONS BOARDAmelia Wescott,whom the Union claimed at the hearing should beexcluded as coming within the category of office help,is an hourlypaid employee who works as typist and general secretary'to'the pur-chaser of materials in an office located in the storehouse and generallyknown as the storehouse'office.Her only connection with produc-tion and maintenance operations arises from the -fact that, in theabsence of the regular storeroom employee, she occasionally entersthe storeroom and gets materials and supplies which she hands overto production'and maintenance employees.While the Companycontends that her storeroom activities are an indispensable part ofmaintenance,the record clearly indicates that her duties are primarilyclerical and that her occasionalact of substituting for the storeroomemployee consumes a relatively small part of her ordinary workingday:24We find that she is an office employee and we shall,accord-ingly, declare her ballot invalid.John-Mannionis an hourly paid employee whose work is performedin the plant office of the master mechanic and comprises all the clericalwork done in that office.Mannion admittedly does no-productionand maintenance work other than to work on maintenance recordsand to carry store orders to employees in the maintenance depart-ment.His work, which is -otherwise purely clerical;includes thechecking of employees' time cards and the writing of requisitions formaterials.We find that Mannion is an office employee,'and as such,is ineligible to vote.We shall,accordingly,declare his ballot invalid.Arthur Nemetz,an hourly paid employee,is employed as the part-time,operator of a station wagon and also'as a general laborer:Theclaim of the Union with-respect to this employee is that he is primarilya truck driver and,as such, is not a production and -maintenance em-ployee.While, it appears that on the day 'of the- election,Nemetz,drove the station wagon a substantial portion of the day, the recordindicates that his operation of the station wagon does not usually,require more than an hour of his time in any one day,the remainderof'his day being spent in,manual labor.Aside from his dutiesas part-time operator of the station wagon, Nemetz has no present duties' iri-any'way resembling those of a truck'driver 25We find that Nemetzis properly' within the terms of the appropriate unit.26Accordingly,we shall declare his ballot valid.Elizabeth Flanneryis an hourly paid employee whom the Unioncontends should be excluded as an office worker.The duties of thisemployee consist largely of building maintenance work,including. the2±The employee herself testified that the storeroom employee is on duty practically 80percent of the time and that during this period she is almost-constantly-at her desk. 125Nemetz formerly worked as a truck driver's helper but is not presently employed inthis capacity-'e See Matterof Consolidated Vuitee Aircraft Corp.(Elizabeth City Division),54 N. L.'R B. 579.'- GENERAL CHEMICAL COMPANY533-dusting, cleaning, and general care of the.offices, ladies' room and first-aid room, located in the office building of the Company.We,find thatElizabeth Flannery is an ordinary maintenance employee.We-shall,accordingly, declare her ballot valid.Henry Evans,who is classified by the Company as a safety inspec-tor, has the responsibility of making inspections throughout the plant,for the purpose of observing plant hazards and reporting thereon, to-gether with the investigation of accidents.While he has no, generalsupervisory authority and is the only employee engaged in this activ-ity, Evans occasionaly warns employees whom he sees in dangerouspositions and also reports to the foreman involved. In additionthereto, it appears that Evans regularly attends semi-monthly safetymeetings held by foremen and other representatives of management,and at times acts as the presiding officer at such meetings.His onlyconnection with actual production and maintenance work arises fromthe fact that on occasion he also weighs ore and sulphur and maintainsthe plant scales in working condition.We are of the opinion, andwe find, that Evans occupies a position comparable-to that of a safetyengineer, and that, by reason of his participation in meetings withforemen and his single responsibility for maintaining conditions con-ducive to the safe operation of the Company's plant, his duties and in-terests 'are closely aligned to those of management.27We find, ac-cordingly, that he is not within the group of employees eligible tovote at.the election and shall declare his ballot invalid.William McConnell, acollege trained salaried employee, works un-der the master mechanic and is engaged in engineering work.McCon-estimating and checking of material status, and the keeping of costaccounts.In addition thereto, he also- does some manual labor withthe rigger crew.He is classified as an apprentice in training andshares a, desk with the plant engineer, in the master mechanic's officewhere he spends more than 50 percent of his time. -While McConnellhas no general supervisory powers and has no personnel who regularlywork under his direction,?8 he attends safety meetings together withforemen and- other representatives of management and is apparentlyin the position of an understudy to the plant engineer with whom he isclosely associated in the solution of engineering problems.Under thecircumstances, we find that McConnell has duties and interests closelyaligned to those of management and distinguishable from the interestsof production and maintenance employees.We find that he is not a27 SeeMatter of Richard Ore Company,37 N. L R. B. 544; Cf.Matterof Bethlehem-Fairfield Shem,ard, Incoi porated,51N L R B 506"McConnell testified that he checks construction pith the construction gang but hasno authority over the employees on construction jobs. 534DECISIONS- OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employee and, accordingly, shall declarehis ballot invalid.For the reasons indicated above, we conclude and find that WilliamZeilman, John Gasparovic, James Chieco; Marie Blaso, Mary Cook,Katherine Caputi, Felicia Hatala, Theresa Mrazek, John J. Chabat,John Klepacki, C. Brandt, J. Mosconi, Alfred Petersen, JosephNemetz, Amelia Wescott, John Mtp pion, Henry Evans, and William,McConnell were not entitled- to^vote in the election and their ballotsare herebly declared invalid.We further find that Thomas McElwreath, William Dowling, An-thony Fasciano, Herman Hartstein, Robert Becker, William Heydash;Louis Bonagura, Frank Schueler, Henry Eisenhauer, John.Kettig,Anthony Nayman, Anthony Horvat, Philip Hoff eller, Fred, Petersen,Arthur Nemetz, and Elizabeth Flannery were eligible to vote in theelection and their ballots are hereby declared valid.Since the resultsof the election may depend on the counting of the 16 challenged ballotsdeclared valid, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National,Labor Relations Board by Section 9 (c) of the-National Labor Rela-tions Act, and pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ChemicalCompany, Edgewater, New Jersey, the Regional Director for the Sec-ond Region shall, pursuant to the Rules and Regulations of the Boardset forth above, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, within ten (10) days from the date of thisDirection open and count the -ballots ofTomas McElwreath, WilliamDowling, Anthony Fasciano, Herman Hartstein, Robert Becker, Wil-liam Heydash, Louis Bonagura, Frank Schueler, Henry Eisenhauer,John Kettig, Anthony Nayman, Anthony Horvat, Philip Hoffeller,Fred Petersen, Arthur Nemetz, and Elizabeth Flannery, and there-after prepare and cause to be served upon the parties in this proceed-ing a Supplemental Election Report, embodying therein-his findingsand his recommendations as to the results of the ballot.MR. GERARD D. REILLY took no part in the consideration of the aboveSecond Supplemental Decision and Direction.